It NORRIS, C.J.,
concurs.
I concur in the majority’s opinion but write to record additional reasons for affirming the trial court’s judgment. The trial court not only found that the defendants, Sportran Bus Company and Scotty Hayes, were not at fault; the court further found that the plaintiff, Ms. Blake, was not injured as a result of the accident. The latter finding was neither assigned as error nor argued by Ms. Blake in her appeal. Our scope of appellate review is limited to those issues contained in the assignments of error. URCA Rules 1-3, 2-12.4; Steed v. St. Paul’s United Methodist Church, 31,521, p. 6 (La.App. 2 Cir. 2/24/99), 728 So.2d 931, 938, writ denied 99-0877 (La.5/7/99), 740 So.2d 1290. Ms. Blake’s failure to appeal the finding of no injury precludes any recovery by this plaintiff.